DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on 18 June 2020 is being considered by the examiner.
3.	Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Claims 1 and 13 recite the step of: “receiving an advertising packet from the transmitting device via a first wireless protocol”.
The omitted steps are: the step(s) that link “an advertising packet...via a first wireless protocol” to “a ranging signal via a second protocol”.
Further, the omitted steps are: steps which link “a ranging signal” to “a first measurement of the ranging signal” and “a second measurement of the ranging signal”.
5.	Figure 11 of the application is directly related to the claimed invention.

    PNG
    media_image1.png
    639
    547
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ATHLEY et al. (US 2018/0348328 A1) in view of Smith et al. (US 2019/0056472 A1).
Regarding claims 1 and 13, ATHLEY et al. discloses a method of communicating with a transmitting device by a mobile device, the method comprising performing, by the mobile device:
	receiving an advertising packet from the transmitting device via a first wireless protocol;
	receiving, at an antenna array of the mobile device, a ranging signal via a second wireless protocol during the listening window, wherein the antenna array comprises a plurality of antennas including a first antenna and a second antenna;
	receiving, at an antenna array of the mobile device during a listening window, a ranging signal via a second wireless protocol during the listening window, wherein the antenna array comprises a plurality of antennas including a first antenna and a second antenna;
	comparing a first measurement of the ranging signal at the first antenna to a second measurement of the ranging signal at the second antenna; and
	determining an angle of arrival of the ranging signal using the comparison and a physical configuration of the plurality of antennas.
	ATHLEY et al. (US 2018/0348328 A1) disclose method for estimating angle of arrival of a radio signal in a radio communication network.  The method comprises obtaining measurements of the radio signal as received in two receive beams covering a given angular sector.  The two receive beams covering a given beamforming in an antenna array.  The receive beams have different complex beam patterns and at any angle within the given angular sector at most one of the complex beam patterns has gain below a threshold.  The method comprises estimating the angle of arrival of the radio signal by comparing the complex amplitude of the measurements in the two receive beams to discriminator function.”


    PNG
    media_image2.png
    505
    508
    media_image2.png
    Greyscale

	In an alternative, Smith et al. (US 2019/0056472 A1) disclose:
	(“A method and receiver for determination of angle of arrival in one or two planes of a beam received at an antenna array comprising at least two pairs of antenna elements are provided.  In some embodiments, a method includes computing a pair of difference signals, each different signal being computed from signals from a different one of the at least two pairs of antenna elements.  The method further includes determining a directional angle of arrival of the beam in one plane on the pair of difference signal.”  See Abstract.)
	([0003]: “Angle of arrival (AoA) measurement is a method for determining the direction of propagation of a radio-frequency wave incident on an antenna array.  AoA determines the direction of the transmitted signal and may be determined by measuring the difference in received phase at each element in an antenna array.”)

    PNG
    media_image3.png
    433
    467
    media_image3.png
    Greyscale

It would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine Smith et al. with ATHLEY et al. so to implement the claims 1 and 13.
8.	Claim(s) 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bialer et al. (US 2017/0212205 A1) in view of Smith et al. (US 2019/0056472 A1).
	Regarding claims 1 and 13, Bialer et al. discloses a method of communicating with a transmitting device by a mobile device, the method comprising performing, by the mobile device:
	receiving an advertising packet from the transmitting device via a first wireless protocol;
	receiving, at an antenna array of the mobile device, a ranging signal via a second wireless protocol during the listening window, wherein the antenna array comprises a plurality of antennas including a first antenna and a second antenna;
	receiving, at an antenna array of the mobile device during a listening window, a ranging signal via a second wireless protocol during the listening window, wherein the antenna array comprises a plurality of antennas including a first antenna and a second antenna;

	determining an angle of arrival of the ranging signal using the comparison and a physical configuration of the plurality of antennas.
Bialer et al. disclose a method for determining an angle of arrival of an incident plane wave received by an antenna array, the method comprising the steps of: receiving signals from a plurality of antenna receiving channels;
determining a set of possible angles of arrival of the incident plane wave based on the signals received at the plurality of receiving channels;
measuring a pulse delay of the incident plane wave between the signals received at the plurality of receiving channels; and
calculating the angle of arrival of the incident plane wave based on the set of possible angles of arrival and the measured pulse delay.”

    PNG
    media_image4.png
    580
    672
    media_image4.png
    Greyscale

In an alternative, Smith et al. in the same field of invention, disclose the method further includes determining a directional angle of arrival of the beam in one plane on the pair of difference signal.”
Bialer et al. so to implement the claimed invention in claims 1 and 13.
Allowable Subject Matter
9.	Claims 2-12, 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
10.	The prior art made of record and not relied upon is considered pertinent to applicant disclosure:
Park et al. (US 2020/0386844 A1) discloses a method for determining an angle of arrival (AOA) of a received signal.

    PNG
    media_image5.png
    562
    934
    media_image5.png
    Greyscale

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412